          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 1 of 19

                                                                               U. S. UiS Ti1lC f CO UR T
                                                                             DI STRICT Of VERM ON T
                                                                                       FILED
                               UNITED ST ATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT                  2 21 EC 26 PH3: LI
MORGAN MCANDREWS                                            COMPLAINT AND            CLERK
                                                            JURY DEMANel(           l/rw'
                   Plaintiff                                                    DEF' . TY ClE~K
                                                            NO.    5 ~20·C\/ - 224
       vs.

SALOMON S.A.S. -and-TOTEM POLE SKI
SHOP, INC. -and- JOHN DOES 1-10,
FICTITIOUS DEFENDANT(S)
                Defendants                                  JURY TRIAL DEMANDED


                   CIVIL ACTION COMPLAINT AND JURY DEMAND

                                 PRELIMINARY STATEMENT

       Plaintiff, Morgan McAndrews ("Plaintiff'), by and through her counsel, brings this

Complaint to set forth against Defendants SALOMON S.A.S., TOTEM POLE SKI SHOP, INC.,

and JOHN DOES 1-10, FICTITIOUS DEFENDANT(S), (collectively, "Defendants"' as the

context may require) for injuries sustained as a result of defectively-manufactured Salomon X

Drive Focus Skis designed, distributed, assembled, marketed, manufactured, maintained,

repaired, serviced, provided safety recommendations for, rented, and/or sold by Defendants and

their agents, servants, employees, workmen, and/or representatives. In support, Plaintiff states

and avers as follows:

                                           PARTIES

    1. Plaintiff, Morgan McAndrews, is, and was, at all relevant times, a citizen and resident of

the Commonwealth of Pennsylvania, residing therein in Delaware County.

   2. Defendant, Salomon S.A.S. was and is now a business entity, believed to be a simplified

stock company, duly organized and existing under the laws of the nation of France, with a

principal place of business located therein at Lieu-dit la ravoire Metz Tessy, 74370 France.
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 2 of 19




    3. Defendant, Totem Pole Ski Shop, Inc. , was and is now a business entity, believed to be a

corporation, duly organized and existing under the laws of the State of Vermont, with a principal

place of business located therein at 16 1/2 Pond Street Ludlow, VT 05149.

    4. Defendants, John Does 1-10, are individuals, corporations, or entities whose identities are

not yet known to Plaintiff, but who designed, manufactured, sold, supplied, repaired, serviced,

modified, leased, maintained and/or distributed the subject skis involved in Plaintiffs accident.

    5. At all times material herein, the Defendants, and each of them, acted by and through their

respective employees, agents, servants, workmen and/or other representatives who were, in tum,

acting within the course and scope of their employment, agency, and/or service for same and

under the direct control of the Defendants.

                                  JURISDICTION AND VENUE

    6. Damages sought in this matter are in excess of $75 ,000.00. Subject matter jurisdiction is

proper pursuant to 28 U.S.C. §1332.

    7. This Court has subject matter jurisdiction over the parties pursuant to 28 U.S.C. §

1332(a) because the parties are citizens of different states and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

    8. Venue on remand is proper in the District Court of Vermont pursuant to 28 U.S.C. § 1391

because a substantial part of the events giving rise to this claim occurred in this district.

    9. Defendants conducted substantial business in the State of Vermont and in this District,

distribute and sell Salomon X Drive Focus Skis in this District, receive substantial compensation

and profits from sales, distribution, and rentals of skis in this District, and made material

omissions and misrepresentations and breaches of warranties in this District so as to subject them

to in p ersonam jurisdiction in this District.
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 3 of 19




    10. Defendants conducted business in the State of Vermont through sales representatives

conducting business in the State of Vermont and because Defendants were engaged in testing,

developing, manufacturing, labeling, marketing, distributing, promotion, selling, distributing,

and/or renting, either directly or indirectly, and/or through third parties or related entities,

Salomon X Drive Focus Skis; thus, there exists a sufficient nexus between Defendant forum

contacts and the Plaintiffs claims to justify assertion of jurisdiction in Vermont.

    11. Consistent with the Due Process Clause of the Fifth and Fourteenth Amendments, this

Court has in personam jurisdiction over Defendants, because Defendants are present in the State

of Vermont such that requiring an appearance does not offend traditional notices of fair play and

substantial justice.

                                   FACTUAL BACKGROUND

    12. At all times material herein, the Defendants, and each of them, acted by and through their

respective employees, agents, servants, workmen and/or other representatives who were, in tum,

acting within the course and scope of their employment, agency, and/or service for same and

under the direct control of the Defendants.

    13. At all times relevant hereto, the Defendants, by and through their respective employees,

agents, servants, workmen and/or other representatives, were regularly engaged in the business

of designing and manufacturing skis for private and/or recreational use, including designing,

distributing, assembling, installing, marketing, manufacturing, apparently manufacturing,

maintaining, providing safety recommendations, renting, and/or selling skis, including the

subject Salomon X Drive Focus Skis, and the component parts thereto, depicted in the

photograph attached hereto as Exhibit A, and all associated instruction manuals and warnings.
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 4 of 19




    14. At all times relevant hereto, the Defendants designed, distributed, assembled, installed,

marketed, manufactured, apparently manufactured, maintained, repaired, serviced, provided

safety recommendations, rented, and/or sold the subject Salomon X Drive Focus Skis, and the

component parts thereto, and all instruction manuals and associated warnings.

    15. On or about January 10, 2020, Plaintiff, Morgan McAndrews, was lawfully on the

property of Okemo Limited Liability Company, d/b/a Okemo Mountain Resort, and had rented

from Defendant Totem Pole Ski Shop, Inc. the subject Salomon X Drive Focus Skis, designed

and manufactured by Defendant Salomon, S.A.S. Plaintiff was skiing downhill while utilizing

the subject Salomon X Drive Focus Skis and attempted to slow down when she fell to her right

side. As Plaintiff was attempting to slow down, suddenly and without warning, and as a result of

the defective and dangerous condition of the subject ski, the right ski disconnected from

Plaintiffs right foot and an exposed sharp metal prong on the top of the ski sliced open

Plaintiffs left knee, thereby causing Plaintiff to sustain severe and permanent bodily injuries,

scarring and losses more fully set forth hereinafter.

    16. At all times material hereto, Plaintiff acted with due care.

                                      COUNT!
                          STRICT LIABILITY - DESIGN DEFECT


    17. The plaintiff hereby incorporates by reference paragraphs one (1) through sixteen (16)

above as though set forth fully at length herein.

    18. At the time of Plaintiffs injuries, the Defendants' Salomon X Drive Focus Skis were

defective and unreasonably dangerous to foreseeable consumers, patients, and users, including

Plaintiff, and the warnings labels and instructions were deficient.

    19. The Salomon X Drive Focus Skis was placed into the stream of commerce by the

Defendants with the expectation that it would reach consumers in Vermont without substantial
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 5 of 19




change in condition and, as of January 10, 2020, there had been no substantial change in the

condition of the Salomon X Drive Focus Skis.

    20. The Salomon X Drive Focus Skis used by Plaintiff Morgan McAndrews were in the same

or substantially similar condition as when it left the Defendants' possession, and in the condition

directed by and expected by the Defendants.

   21. The Salomon X Drive Focus Skis used by Plaintiff were not reasonably safe for their

intended use and were defective with respect to their manufacture, as described herein, in that

Defendants deviated materially from their design and manufacturing specifications and/or such

design and manufacture posed an unreasonable risk of harm to persons using the afore-

mentioned Salomon X Drive Focus Skis.

   22. The Salomon X Drive Focus Skis are inherently dangerous and defective, unfit and

unsafe for their intended and reasonably foreseeable uses, and do not meet or perform to the

expectations of persons using Salomon X Drive Focus Skis.

   23. The Salomon X Drive Focus Skis create risks to the health and safety of users that are far

more significant and devastating than the risks posed by other skis, and which far outweigh the

utility of the skis. Moreover, Defendants could have provided a safer alternative design to the

skis that included, among other things, plastic prongs, and/or a tip protector. Such a safer

alternative design was economically and technologically feasible at the time the product left the

control of Defendants by the application of existing or reasonably achievable scientific

knowledge. The Salomon X Drive Focus Skis' defective design was a proximate cause of the

Plaintiffs injuries and damages.

   24. The Defendants have intentionally and recklessly manufactured, the Salomon X Drive

Focus Skis with wanton and willful disregard for the rights and health of the Plaintiff and others,
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 6 of 19




and with malice, placing their economic interests above the health and safety of the Plaintiff and

others.

   25. The Salomon X Drive Focus Skis used by Plaintiff were not reasonably safe for their

intended use and were defective as described herein with respect to its design. The subject

Salomon X Drive Focus Skis' design defects include, but are not limited to:

           a. designing/manufacturing/distributing, and/or selling the subject Salomon X Drive
              Focus Skis, the component parts thereto in a defective and dangerous condition so
              as to cause injury to the Plaintiff, specifically including metal prongs on the tip of
              the ski which can pull outward from the ski, creating a sharp point;

           b. failing to design, manufacture and/or sell the subject Salomon X Drive Focus Skis
              and the component parts thereto to include an effective tip protector preventing
              metal component parts from pulling away from the ski;

           c. failing to properly equip the subject Salomon X Drive Focus Skis and the
              component parts thereto with an appropriate safety mechanism to prevent exposed
              metal component parts from pulling away from the ski;

           d. failing to properly design the subject Salomon X Drive Focus Skis and the
              component parts thereto to warn users when tip protectors are not present.

           e. failing to properly design the subject Salomon X Drive Focus Skis and the
              component parts thereto so that a metal prong could be left exposed thereby
              creating a dangerous condition.

           f.   creating and allowing a dangerous condition to exist by failing to provide proper
                safety and operational instructions to end users of its product;

           g. failing to exercise the requisite degree of care and caution in the distribution,
              manufacture, assembly, design, and/or sale of the subject Salomon X Drive Focus
              Skis, and the component parts thereto;

          h. failing to ensure that the subject Salomon X Drive Focus Skis and the component
             parts thereto could be used in a manner which would not cause a danger to
             potential third parties, such as the Plaintiff;

          1.    failing to warn purchasers and end users of the dangers of the subject product; and
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 7 of 19




           J.   any other acts or omissions that may be revealed in discovery.

    26. Plaintiff adopts the Restatement of Torts (Second) and/or the Restatement of Torts

(Third), bringing strict product liability claims under the common law, Section 402A of the

Restatement of Torts (Second), and/or Restatement of Torts (Third)) against Defendants.

    27. As a proximate result of the Defendants' design, manufacture, marketing, sale, and

distribution of the Salomon X Drive Focus Skis, Plaintiff has been injured, often

catastrophically, and sustained severe and permanent pain, suffering, disability, impairment, loss

of enjoyment of life, loss of care, comfort, and economic damages.

    28. Specifically, the Salomon X Drive Focus Skis left tip prong became exposed causing

Plaintiff to suffer from severe complications, including but not limited to: severe pain with daily

activities, and economic damages.

    29. The Defendants failed to exercise ordinary care in the representations concerning the

subject Salomon X Drive Focus Skis while they were involved in their manufacture, sale, testing,

quality assurance, quality control, and distribution in interstate commerce, because the

Defendants negligently misrepresented the Product' s high risk of unreasonable, dangerous

mJunes.

    WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages,

punitive damages, together with interest, costs of suit, attorneys' fees, and such further relief as

the Court deems equitable and just.

                                            COUNT II
                                          NEGLIGENCE
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 8 of 19




    30. Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

    31. Defendants had a duty to exercise reasonable and ordinary care in the manufacture,

design, labeling, instructions, warnings, sale, rental, marketing, and distribution of the

Defendants' Salomon X Drive Focus Skis.

    32. Defendants breached their duty of care to the Plaintiff, as aforesaid, in the manufacture,

design, labeling, warnings, instructions, rental, sale, marketing, distribution, of Salomon X Drive

Focus Skis.

    33. At all times material, Defendants failed to exercise reasonable care under the

circumstances, as it knew, or in the exercise of reasonable care, should have known, that its

Salomon X Drive Focus Skis were not properly manufactured, compounded, assembled,

inspected, packaged, distributed, tested, analyzed, examined, or prepared, such that the skis were

defective, unreasonably dangerous, and likely to injure its users, including Plaintiff herein.

    34. Also, Defendants failed to exercise reasonable care under the circumstances, as it knew,

or in the exercise of reasonable care, should have known, that its Salomon X Drive Focus Skis

were distributed, rented, and/or sold without sufficient warnings or instruction (both before as

well as after their sale), such that the Salomon X Drive Focus Skis were likely to injure its users,

including Plaintiff herein.

   35. As a result of said failures, the Salomon X Drive Focus Skis were unreasonably

dangerous and defective in design and unaccompanied by adequate warnings concerning their

hazardous properties.

   36. Further, Defendants failed to exercise reasonable care under the circumstances, as it

knew, or in the exercise ofreasonable care, should have known, that its Salomon X Drive Focus
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 9 of 19




Skis and the information (including warnings, instructions, detailing, advertising, promotion, and

representations) about the characteristics and properties of the skis; the potential risks associated

with its use was inaccurate or incomplete, such that the skis were likely to injure its users,

including Plaintiff herein.

    37. Defendants also failed to conduct sufficient testing, quality assurance measures and/or

inspection of its Salomon X Drive Focus Skis, both prior to and after clearance of the product for

rental and/or sale, which, if properly performed, would have revealed or led, long ago, to the

detection of defects in the Salomon X Drive Focus Skis and inadequacy in the warnings and

instructions which accompanied the skis, such that the injuries suffered by Plaintiff herein could

have been prevented.

    38. These negligent acts by Defendants resulted in the rental of Salomon X Drive Focus Skis

that were unreasonably dangerous, unsafe, and not reasonably fit for the uses and purposes for

which the skis would ordinarily be put or some other reasonably foreseeable purpose and the

unreasonably dangerous condition existed when such skis, including the particular skis used by

Plaintiff, left Defendants' custody and control.

    39. Defendants knew or should have known that the Salomon X Drive Focus Skis subjected

Plaintiff to unreasonably dangerous risks of which the Plaintiff would not be aware.

Nevertheless, Defendants advertised, marketed, rented, sold, and/or distributed the Salomon X

Drive Focus Skis device at a time when Defendants knew that there were safer products and/or

safer manufacturing, designing, labeling, and/or warning methods available.

   40. Had Plaintiff known of the unreasonably dangerous risks associated with the Salomon X

Drive Focus Skis at the time of her rental, such knowledge would have affected her choice and

Plaintiff would not have consented to the use of the skis.
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 10 of 19




    41. As a proximate result of the Defendants' design, manufacture, labeling, marketing, rental,

sale, and distribution of the Salomon X Drive Focus Skis, Plaintiff has been injured, often

catastrophically, sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and consortium, and economic damages.

    WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually,jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys' fees, and such further relief as

the Court deems equitable and just.

                                      COUNT III
                         STRICT LIABILITY -FAILURE TO WARN


   42. Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

   43. The Defendants failed to properly and adequately warn and instruct the Plaintiff as to the

safest and most effective use of the Defendants' Salomon X Drive Focus Skis.

   44. The Defendants failed to properly and adequately warn and instruct the Plaintiff as to the

risks of the Defendants' Salomon X Drive Focus Skis.

   45. The Defendants failed to properly and adequately warn and instruct the Plaintiff with

regard to the inadequate research and testing of the Salomon X Drive Focus Skis.

   46. In addition, the subject Salomon X Drive Focus Skis were defective due to the lack of

necessary and appropriate warnings regarding, but not limited to, the following:

           a. Failing to warn the subject Salomon X Drive Focus Skis, the component parts
              thereto were in a defective and dangerous condition so as to cause injury to the
              Plaintiff, specifically including metal prongs on the tip of the ski which can pull
              outward from the ski, creating a sharp point;
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 11 of 19




            b. failing to warn of the lack of an effective tip protector which would have
               prevented metal component parts from pulling away from the ski;

            c. failing to warn of the lack of an appropriate safety mechanism to prevent exposed
               metal component parts from pulling away from the ski;

            d. failing to warn users when tip protectors are not present;

            e. failing to warn that a metal prong could be left exposed thereby creating a
               dangerous condition;

            f.   failing to warn of the lack of proper safety and operational instructions to end
                 users of its product such as Plaintiff;

            g. failing to warn that the subject Salomon X Drive Focus Skis and the component
               parts thereto could be used in a manner which would cause a danger to potential
               third parties, such as the Plaintiff;

            h. the hazards associated with the subject Salomon X Drive Focus Skis;

            1.   the subject Salomon X Drive Focus Skis' defects described herein; and

           J.    use of the Salomon X Drive Focus Skis puts users such as Plaintiff at greater risk

                 of harm than feasible available alternatives.

    4 7. The Defendants intentionally, recklessly, and maliciously misrepresented the safety,

risks, and benefits of the Defendants' Salomon X Drive Focus Skis, understating the risks and

exaggerating the benefits in order to advance their own financial interests, with wanton and

willful disregard for the rights and health of the Plaintiff.

   48. As a proximate result of the Defendants' design, manufacture, marketing, sale, and

distribution of the Salomon X Drive Focus Skis, Plaintiff has been injured, often

catastrophically, and sustained severe and permanent pain, suffering, disability, impairment, loss

of enjoyment of life, loss of care, comfort, and consortium, and economic damages.

   49. The Defendants are strictly liable in tort to the Plaintiff for their wrongful conduct.
         Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 12 of 19




    WHEREFORE, Plaintiffs demand judgment against Defendants of compensatory damages,

punitive damages, interest, attorneys' fees, costs of suit, and such further relief as the Court

deems equitable and just.

                                      COUNTIV
                             BREACH OF EXPRESS WARRANTY


    50. Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

   51. At all relevant and material times, Defendants manufactured, distributed, advertised,

promoted, rented, and sold the Defendants' Salomon X Drive Focus Skis.

   52. At all relevant times, Defendants intended that the Defendants' Salomon X Drive Focus

Skis be used in the manner that Plaintiff in fact used it and Defendants expressly warranted that

the product was safe and fit for use by consumers, that it was of merchantable quality, and that it

was adequately tested and fit for its intended use.

   53. At all relevant times, Defendants were aware that consumers, including Plaintiff, would

use the Salomon X Drive Focus Skis; which is to say that Plaintiff was a foreseeable user of the

Defendants' Salomon X Drive Focus Skis.

   54. Plaintiff was at all relevant times in privity with Defendants.

   55 . The Defendants' Salomon X Drive Focus Skis were expected to reach and did in fact

reach consumers, including Plaintiff, without substantial change in the condition in which it was

manufactured and sold by Defendants.

   56. Defendants breached various express warranties with respect to the Salomon X Drive

Focus Skis including the following particulars:

           a. Defendants represented to Plaintiff through its labeling, advertising, and
              marketing materials, that the Defendants' Salomon X Drive Focus Skis were safe
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 13 of 19




                and fraudulently withheld and concealed information about the substantial risks of
                serious injury associated with using the Salomon X Drive Focus Skis;

            b. Defendants represented to Plaintiff that the Defendants' Salomon X Drive Focus
               Skis were as safe, and/or safer than other alternative skis and fraudulently
               concealed information, which demonstrated that the Salomon X Drive Focus Skis
               were not safer than alternatives available on the market.

    57. In reliance upon Defendants' express warranty, Plaintiff used Defendant's Salomon X

Drive Focus Skis as directed, and therefore, in the foreseeable manner normally intended,

recommended, promoted, and marketed by Defendants.

    58. At the time of making such express warranties, Defendants knew or should have known

that the Defendants' Salomon X Drive Focus Skis do not conform to these express

representations because the Defendants' skis were not safe, thus making the Defendants' skis

unreasonably unsafe for its intended purpose.

    59. Defendants breached their express warranties to Plaintiff in that the Defendants' Salomon

X Drive Focus Skis were not of merchantable quality, safe and fit for its intended uses, nor were

they adequately tested.

    60. As a proximate result of the Defendants' conduct, Plaintiff has been injured, often

catastrophically, and sustained severe and permanent pain, suffering, disability, impairment, loss

of enjoyment of life, loss of care, comfort, and consortium, and economic damages.

    WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys' fees, and such further relief as

the Court deems equitable and just.

                                       COUNTV
                             BREACH OF IMPLIED WARRANTY
         Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 14 of 19




   61. Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

   62. At all relevant and material times, Defendants manufactured, distributed, advertised,

rented, and sold the Defendants' Salomon X Drive Focus Skis.

   63. At all relevant times, Defendants intended that the Defendants' Salomon X Drive Focus

Skis be used for the purposes and in the manner that Plaintiff in fact used them and Defendants

impliedly warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

   64. Defendants were aware that consumers, including Plaintiff would use the Defendants'

Salomon X Drive Focus Skis in the manner directed by the instructions for use; which is to say

that Plaintiff was a foreseeable user of the Defendants' Salomon X Drive Focus Skis.

   65. Plaintiff was at all relevant times in privity with Defendants.

   66. The Defendants' Salomon X Drive Focus Skis were expected to reach and did in fact

reach consumers, including Plaintiff without substantial change in the condition in which it was

manufactured and sold by Defendants.

   67. Defendants breached various implied warranties with respect to the Defendants' Salomon

X Drive Focus Skis, including the following particulars:

           a. Defendants represented through their labeling, advertising, and marketing

               materials, that the Defendants' skis were safe and fraudulently withheld and

               concealed information about the substantial risks of serious injury associated with

               using the Salomon X Drive Focus Skis; and

           b. Defendants represented that the Defendants' Salomon X Drive Focus Skis were

               safe, and/or safer than other alternative devices or procedures and fraudulently
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 15 of 19




               concealed information, which demonstrated that the Defendants' Salomon X

               Drive Focus Skis were not as safe or safer than alternatives available on the

               market.

    68. In reliance upon Defendants' implied warranty, Plaintiff used the Salomon X Drive Focus

Skis in the foreseeable manner normally intended, recommended, promoted, and marketed by

Defendants.

   69. Defendants breached their implied warranty to Plaintiff in that the Defendants' Salomon

X Drive Focus Skis were not of merchantable quality, safe and fit for their intended use, or

adequately tested.

    70. As a proximate result of the Defendants' conduct, Plaintiff has been injured, often

catastrophically, and sustained severe and permanent pain, suffering, disability, impairment, loss

of enjoyment of life, loss of care, comfort, and consortium, and economic damages.

    WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys' fees, and such further relief as

the Court deems equitable and just.

                                         COUNT VIII
                                      GROSS NEGLIGENCE

   71. Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

   72. The wrongs done by Defendants were aggravated by the kind of malice, fraud, and

grossly negligent disregard for the rights of others, the public, and Plaintiff for which the law

would allow, and which Plaintiff will seek at the appropriate time under governing law for the

imposition of exemplary damages, in that Defendants' conduct, including the failure to comply
            Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 16 of 19




with applicable Federal standards: was specifically intended to cause substantial injury to

Plaintiff; or when viewed objectively from Defendants' standpoint at the time of the conduct,

involved an extreme degree of risk, considering the probability and magnitude of the potential

harm to others, and Defendants were actually, subjectively aware of the risk involved, but

nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others; or

included a material representation that was false, with Defendants, knowing that it was false or

with reckless disregard as to its truth and as a positive assertion, with the intent that the

representation is acted on by Plaintiff.

    73. Plaintiff relied on the representation and suffered injury as a proximate result of this

reliance.

    74. Plaintiff therefore will seek to assert claims for exemplary damages at the appropriate

time under governing law in an amount within the jurisdictional limits of the Court.

    75. Plaintiff also alleges that the acts and omissions of named Defendants, whether taken

singularly or in combination with others, constitute gross negligence that proximately caused the

injuries to Plaintiff. In that regard, Plaintiff will seek exemplary damages in an amount that

would punish Defendants for their conduct and which would deter other manufacturers from

engaging in such misconduct in the future.

    WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

together with interest, costs of suit, attorneys ' fees, and such further relief as the Court deems

equitable and just.

                                          COUNTIX
                                      PUNITIVE DAMAGES
          Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 17 of 19




    76. Plaintiff realleges and incorporates by reference every allegation of this Complaint as if

each were set forth fully and completely herein.

    77. At all times relevant hereto, Defendants knew or should have known that the Defendants'

Salomon X Drive Focus Skis were inherently more dangerous with respect to the risks of

erosion, failure, pain and suffering, loss of life 's enjoyment, as well as other severe and personal

injuries which are permanent and lasting in nature.

    78. At all times material hereto, Defendants attempted to misrepresent and did misrepresent

facts concerning the safety of the Defendants' Salomon X Drive Focus Skis.

    79. Defendants' misrepresentation included knowingly withholding material information

from the public, including Plaintiff, concerning the safety and efficacy of the Defendants'

Salomon X Drive Focus Skis.

    80. At all times material hereto, Defendants intentionally misstated and misrepresented data

and continue to misrepresent data so as to minimize the risk of injuries caused by the Defendants'

Salomon X Drive Focus Skis.

    81. Notwithstanding the foregoing, Defendants continue to aggressively market the

Defendants' Salomon X Drive Focus Skis to consumers, without disclosing the true risk when

there were safer alternatives.

    82. Defendants knew of the Defendants' Salomon X Drive Focus Skis defective and

unreasonably dangerous nature, but continued to manufacture, produce, assemble, market,

distribute, and sell the Defendants' Salomon X Drive Focus Skis so as to maximize sales and

profits at the expense of the health and safety of the Public, including Plaintiff, in conscious

and/or negligent disregard of the foreseeable harm caused by the Defendants' Salomon X Drive

Focus Skis.
           Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 18 of 19




      83. Defendants continue to intentionally conceal and/or recklessly and/or grossly negligently

fail to disclose to the public, including Plaintiff, the serious risks of the Defendants' Salomon X

Drive Focus Skis in order to ensure continued and increased sales.

      84. Defendants' intentionally reckless and/or grossly negligent failure to disclose information

deprived Plaintiff of necessary information to enable her to weigh the true risks of using the

Defendants' Salomon X Drive Focus Skis against her benefit.

      85. As a direct and proximate result of the foregoing acts and omissions, Plaintiff has

required and will require health care and services, and has incurred medical, health care,

incidental, and related expenses. Plaintiff believes and further alleges that Plaintiff will in the

future be required to obtain further medical care and/or hospital care and medical services.

      86. Defendants have engaged in conduct entitling Plaintiff to an award of punitive damages

pursuant Common Law principles.

      WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

together with interest, costs of suit, attorneys' fees, and such further relief as the Court deems

equitable and just.

                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly and severally and requests compensatory damages, together with interest,

cost of suit, attorneys' fees, and all such other relief as the Court deems just and proper as well

as:

      A. All general, statutory, and compensatory damages, in excess of the amount required for
         federal diversity jurisdiction, and in an amount to fully compensate Plaintiff for all
         injuries and damages, both past and present;
     Case 5:20-cv-00224-gwc Document 1 Filed 12/28/20 Page 19 of 19




B. All special and economic damages, in excess of the amount required for federal diversity
   jurisdiction and in an amount to fully compensate Plaintiff for all of her injuries and
   damages, pain and suffering;
C. Attorneys' fees, expenses, and costs of this action;
D. Double or triple damages as allowed by law;
E. Punitive and/or exemplary damages;
F. Pre-judgment and post-judgment interest in the maximum amount allowed by land; and
G. Such further relief as this Court deems necessary, just, and proper.

THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

Dated: December 22, 2020

                                        Respectfully Submitted,


                                 By:
                                        Gr ory P. Howard (local counsel)
                                        For Donovan O'Connor & Dodig, LLP
                                        116 South Street
                                        Bennington, VT 05201
                                        Tel: (802) 442-3233
                                        Fax: (802) 477-2970
                                        Email: mail@docatty.com

                                 By:       b          f~          )
                                        Bryan M. Ferris (Pro Hae Vice to be filed)
                                        SWARTZ CULLETON, PC
                                        547 E. Washington Avenue
                                        Newtown, PA 18940
                                        Tel: (215) 550-6553
                                        Fax: (215) 550-6557
                                        Email: bferris@swartzculleton.com

                                By:        ~~            2:1 (,~_..--·
                                        Matthew J. McElvenny (Pro Hae Vice to be filed)
                                        SWARTZ CULLETON, PC
                                        547 E. Washington Avenue
                                        Newtown, PA 18940
                                        Tel: (215) 550-6553
                                        Fax: (215) 550-6557
                                        Email: mmcelvenny(a),swartzculleton.com

                                        Attorneys for Plaintiff
